DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 23 SEP 22 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 & 2 are rejected under 35 U.S.C. 103 as being unpatentable over Croft (US 5,359,211) in view of Tomimbang (US 2015/0109077).

With regard to claim 1, Croft teaches a circuit (Fig. 2b), comprising: a first SCR (SCR1) configured to receive a first trigger signal (from resistor R1) at a gate (AG1) of the first SCR; a second SCR (SCR2’) configured to receive a second trigger signal (from resistor R2’) at a gate (CG2’) of the second SCR; a third SCR (SCR2) configured to receive a third trigger signal (from resistor R2) at a gate (CG2) of the third SCR; wherein: a cathode (C1) of the first SCR (SCR1) is connected to an anode (A2) of the third SCR (SCR2); and a cathode (C2’) of the second SCR (SCR2’) and a cathode (C2) of the third SCR (SCR2) are connected to a ground (negative supply, column 11, lines 65-68).  
Croft does not teach that the circuit is for a circuit interrupter.  
Tomimbang, in Figure 3, teaches a circuit interrupter (paragraph 0088), wherein an over-voltage protection device (170A) is coupled between power (144) and ground (145). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Croft with Tomimbang, by using the protection circuit of Croft in the a circuit interrupter circuit as taught by Tomimbang, for the purpose of providing a protection device that can sink a large amount of current and withstand high voltages while also disconnecting the load from the power supply if a fault is detected.   
Further, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations  Ex parte Masham 2 USPQ2d 1647 (1987).

With regard to claim 2, Croft in view of Tomimbang discloses the circuit of claim 1, and further discloses that an anode of the first SCR and an anode of the second SCR are configured to receive power from a neutral line (Tomimbang teaches that the positive terminal of the over-voltage protection 170A is coupled to neutral 144 and that the negative terminal is coupled to ground 145; paragraph 0091 while Croft teaches that the anodes of the first and second SCRs are coupled to the positive terminal) (re claim 2).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Croft in view of Tomimbang as applied to claim 2 above, and further in view of Lin (US 2008/0094773).

With regard to claim 4, Croft in view of Tomimbang teaches the circuit of claim 2 further comprising first ( connected between AG1 and R1), second (connected to A1 and Positive supply), third (connected to C1 and Pin1), and fourth conductive (connected between positive supply and A1’) traces wherein: the first SCR is mounted on the first mounting area (as shown in Fig. 2b); the gate of the first SCR is connected to the first conductive trace; the cathode of the first SCR is connected to the third conductive trace; and the anode of the first SCR is connected to both the second conductive trace and the fourth conductive trace (through the second trace).
Croft in view of Tomimbang does not teach that the circuit is mounted on a circuit board.  
Lin, in Figure 8, teaches a device with multiple SCRs (55 & 56) wherein the SCRs are mounted to a circuit board (54, paragraph 0005). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Croft in view of Tomimbang with Lin, by forming the circuit of Croft on a circuit board, for the purpose of allowing the device to be reparable and larger which is capable of sinking a larger amount of current.   

Allowable Subject Matter
Claims 3 & 5-13 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 3 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a circuit comprising all the features as recited in the claims and in combination with he circuit further comprising a fuse and a relay, wherein: the anode of the first SCR and the anode of the second SCR are connected at a first node; and the fuse and the relay are serially connected between the first node and the neutral line.

Claims 10-13 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because they depend on claim 3 which would also be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 5 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a circuit comprising all the features as recited in the claims and in combination with the circuit further comprising a microcontroller, wherein: the microcontroller is configured to receive a signal from the second conductive trace; the microcontroller is configured to generate the first, second, and third trigger signals.

Claims 6-9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because they depend on claim 5 which would also be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li (US 2008/0112099) and Salcedo (US 2014/0167105) both teach SCR circuits that have similarities with Applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839